DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election, of Compound CL46H6, in the reply filed on 01/27/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 – Indefiniteness
Broad Limitation followed by a Narrow Limitation and Indefinite Language
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation of the Formula (I), and the claim also recites definitions of the formula which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
To obviate this rejection, the Applicant must remove all parentheses from the claims.
For example, an amendment of claim 1 may be represented as follows: 
1. A lipid compound represented by Formula (I) or a salt thereof, 
(R1) (R2) C(OH)-(CH2) a-(O-CO) b-X 	(I)
Wherein, in the formula, (a) represents an integer of 3 to 5; b represents an integer of 0 or 1; and R1 and R2 each independently represents a group represented by Formula (A):
CH3-(CH2) q-(CH=CH) r-(CH2) s-(CH=CH) t-(CH2) u-(CO-O) c-(CH2) v- 	(A)
b- by a carbon atom, and one or two C1-4 alkyl groups, or C2-4 alkenyl groups may be substituted on the heterocyclic ring, or X represents a group represented by Formula (B):
-(CH2) d-N(R3) (R4) 	(B)
Wherein, in the formula, d represents an integer of 0 to 3, and R3 and R4 each independently represents a C1-4 alkyl group, or a C2-4 alkenyl group, where the C1-4 alkyl group, or C2-4 alkenyl group may be substituted by one or two phenyl groups, or R3 and R4 may be bonded to each other to form a 5- to 7-membered non-aromatic heterocycle, where, one or two C1-4 alkyl groups or C2-4 alkenyl groups may be substituted on the heterocycle ring.

The Applicant is encouraged to similarly amend claims 6-8 by removing all parentheses.

Regarding Indefinite Language, the claim 2 phrase "preferably" renders the claim indefinite, because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The Applicant is encouraged to remove the phrase “preferably” from the claim.
Claim Rejections - 35 USC § 112 – Indefiniteness, Use Claims
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 recite use of lipid membrane structures without setting forth any steps involved in the process. This raises the issue of indefiniteness because the claims merely recite a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Claim Rejections - 35 USC § 101 – 
Use Claims, Non-Statutory Subject Matter
35 U.S.C. 101 reads as follows:



Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite use of lipid membrane structures without setting forth any steps involved in the process.
The claims recite an improper definition of a process, and is not a proper process claim under 35 U.S.C. 101. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Regarding claim 15, the limitation of “in which dendritic cells are separated and collected from a patient, siRNA is introduced into the dendritic cells in vitro, and then dendritic cells in which a target gene has been knocked down are administered to the patient” is a product-by-process limitation. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612